DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election of Group I, claims 1-8, in the reply filed on December 7, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 9-10, and 14-23, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1, 7-8, 11-13, are  objected to because of the following informalities:  Claim 1, at line 10, and line 15, recite “imaging result” and is not clear if the imaging result recited in line 15 of claim 1 is the same as or different from the imaging result recited in line 10 of claim 1.  Claim 1, at line 30 recites “the imaging result” and is not clear if the imaging result is referring to the “imaging result” observed from the reference substrate recited in line 10 of claim 1 or  if “the imaging result” refers to the “imaging result” observed from the treated substrate recited in line 15 of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-8, and 11-13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, at line 21 recites “a treatment of forming the predetermined film on the substrate” and is not clear what the treatment is, since a film is coated on the substrate, and the claim does not make clear what else is performed in the “treatment of forming” since lines 18-19 of claim 1 already recites the forming of a coating film as the treatment, and is not clear what is different in the forming of the predetermined film on the substrate recited in line 21, and the coating film formed as the predetermined film on the substrate recited at lines 19-20.  They appear to be one and the same, and is redundant, however, it is recited as two different treatments.  Correction is required.
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed September 6, 2022, with respect to the rejections of claim(s) 1-8, under 35 U.S.C 101, and 35 U.S.C. 102(a)(1), and the rejection of claims 1-8, under 35 U.S.C. 112(b),  have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1, 7-8, 11-13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2017/060054 (Hulsebos et al) discloses the process of determining of correction amount and making the correlation data determination between the current substrate model and the process model, and the application of the correction by adjusting parameters of the lithographic process for the processing of further substrates (target substrates).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 8, 2022.